Citation Nr: 1424041	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  08-06 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This claim was previously before the Board in December 2011 at which time it was remanded for additional development.  After a September 2012 supplemental statement of the case was issued, the Veteran's claim was remitted to the Board for further appellate review.

In December 2011, the Board also remanded a claim of entitlement to service connection for depression.  While in remand status, service connection for depression was granted via a September 2012 rating decision.  As this constitutes a full grant of benefits sought on appeal, the Board will undertake no further consideration of this claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.
 
2.  The Veteran's current tinnitus is not related to his active military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to the initial adjudication of the Veteran's claim, the RO sent the Veteran an August 2005 that did not include notice regarding the assigning of disability ratings or effective dates thereof.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  However, the RO sent the Veteran another letter in October 2007, which was fully compliant with VA's duty to notify.  Thereafter, the Veteran's above-captioned claimed was re-adjudicated in a May 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).  As such, the Board finds any notice defect in the August 2005 letter was cured by the October 2007 letter and subsequent re-adjudication of the claim.  

Even if the notice defect was not cured by the October 2007 letter, the notice error was harmless as the Veteran was provided actual notice of the missing information via the October 2007 letter.  Further, he was provided ample opportunity to participate in the processing of his claim.  Thus, the Board finds that the purpose behind the notice requirements has been satisfied.  See Pelegrini, 18 Vet. App. at 120.  Further, in the circumstances of this case, additional efforts to notify the Veteran at this point would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Again, VA's error was not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced by proceeding on the merits of his claim.

The duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There was no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was provided a VA examination in November 2005.  In December 2011, the Board determined that this examination was not adequate and, thus, a remand was required in order to obtain a supplemental opinion.  In January 2012, an adequate opinion was obtained.  When viewing the November 2005 VA examination and January 2012 supplemental opinion together, the examiner thoroughly reviewed the Veteran's relevant treatment records, considered the Veteran's statements, and administered a thorough clinical examination, all of which allowed for a fully-informed evaluation of the claimed disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Based on the above, the Board finds that the Veteran has been provided an adequate examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In December 2011, the Board remanded the Veteran's claim of entitlement to service connection for tinnitus in order to obtain a supplemental opinion from a November 2005 VA examiner.  Specifically, the Board requested that the examiner provide an underlying rationale for the rendered etiological opinion.  In January 2012, the Veteran's claims file was made available to and reviewed by the November 2005 VA examiner.  Subsequent to this review, the examiner reiterated the rendered etiological opinion and provided a rationale for the conclusion reached.  The Agency of Original Jurisdiction (AOJ) re-adjudicated the Veteran's claim, confirming and continuing the denial thereof, issued a September 2012 supplemental statement of the case, and then returned the claim to the Board for further appellate review.  Based on the above, the Board finds that the AOJ substantially complied with the Board's December 2011 remand directives and, thus, a remand for corrective actions is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board will address the merits of the Veteran's claim herein.

The Veteran asserts that his current tinnitus was incurred in or due to his active duty service and has been present since its onset.  Specifically, in his July 2005 claim, the Veteran indicated that his current tinnitus onset sometime in 1992 due to exposure to acoustic trauma while serving as a jet mechanic.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that the Board commits error only in failing to discuss a theory of entitlement that was raised either by the veteran or by the evidence of record; the Board is not required to sua sponte raise and reject all possible theories of entitlement in order to render a valid opinion).

Although the Veteran asserted that his current tinnitus has been present since his active duty, tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013).  Therefore, service connection is not available for tinnitus on the basis of a continuity of symptomatology.  38 C.F.R. § 3.303(d); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence of record included current diagnoses of tinnitus.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, further discussion as to this aspect of establishing service connection is not warranted.  Additionally, the Veteran's DD 214 demonstrated that his primary military occupational specialty was Aerospace Maintenance Craftsman.  As such, the Board concedes that the Veteran was exposed to noise associated with military aircraft.  Thus, the salient issue presented by the Veteran's claim is whether his current tinnitus is etiologically related to his inservice exposure to noise associated with military aircraft.

The evidence of record included one opinion from a medical professional regarding the etiological relationship between the Veteran's current tinnitus and his active duty, including his inservice exposure to noise associated with military aircraft:  the November 2005 VA examiner's opinion with January 2012 addendum.  In November 2005, the examiner reviewed the Veteran's claims file, service treatment records, and assertions, and administered a thorough audiological evaluation.  During the examination, the Veteran endorsed inservice exposure to noise associated with military aircraft engines.  He also reported that his tinnitus began more than 9 years ago, marking an onset of 1996 or earlier.  Ultimately, the examiner rendered a diagnosis of bilateral tinnitus.  The examiner then opined as follows:

A complete review of his [claims] file revealed multiple examinations including entrance and separation data in addition to exam[ination]s conducted as part of a hearing conservation program (for which he was provided hearing protection).  His first audiogram (as part of his entrance physical) showed a mild loss at [6000 Hertz] bilaterally.  Subsequent hearing conservation exam[inations] up to and including date from 1992 revealed essentially normal hearing.  His separation physical showed a bilateral moderate degree loss at [6000 Hertz].  Today's examination revealed normal auditory thresholds bilaterally-although his hearing at [4000 Hertz] and above was marginally normal (usually indicative of the early signs of noise exposure).  His claim for tinnitus being caused by military related noise exposure was time locked to his military experience however today's data do not display hearing thresholds exceeding normal values.  The findings on his [November 7, 2005] hearing examination are not supportive of a claim for hearing loss and tinnitus being related to high risk military noise.

In January 2012, the November 2005 VA examiner re-reviewed the Veteran's claims file and the Veteran's assertions (i.e., that his current tinnitus is related to inservice exposure to acoustic trauma).  The examiner then supplemented the November 2005 opinions as follows:

The original opinion was not supportive that [the Veteran's] claim for tinnitus was as likely as not related to his efforts in the service.  This opinion is upheld again as his discharge hearing data did not reveal evidence of aggravation of hearing in the high frequency range (cochlear damage) when comparing his entrance hearing data (pre-existing [6000 Hertz]) to his discharge data as well as the hearing values obtained on November 7th 2005.  The absence of additional hearing loss indicates that he did not suffer additional cochlear damage, the basis for [the Veteran's claim that his] tinnitus [is] attributable to acoustic trauma.  As such his tinnitus is more likely than not related to other medical factors.

Although, as discussed above, service connection for tinnitus is not available on the basis of continuity of symptomatology, the Veteran's statement will be considered in determining whether the evidence of record establishes that there is an etiological relationship between his current tinnitus and his active duty.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran essentially asserts that his current tinnitus has existed since his active duty.

Lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Further, lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307.

The Veteran's assertions that he first experienced tinnitus during his active service and continuously thereafter are considered competent evidence as to the presence of observable symptoms such a "ringing" or "buzzing" in the ears.  Layno, 6 Vet. App. at 469-70.  While the Veteran's statements have been deemed competent evidence as to the presence of tinnitus during and after his active duty service, the Board must now ascertain whether said statements are credible.  Id. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Veteran's service treatment record did not include complaints of or treatment for tinnitus.  The Veteran underwent several audiological evaluations during his active duty, including upon separation from active service.  None of these evaluations resulted in a diagnosis of tinnitus.  Significantly, the Veteran's July 1996 separation examination was negative for complaints or diagnoses of tinnitus.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  The post-service evidence of record did not demonstrate that the Veteran complained of or sought treatment for tinnitus until he submitted his July 2005 claim at issue here.  In his claim, the Veteran asserted that his tinnitus began sometime in 1992 without further elaboration.  During the November 2005 VA examination, the Veteran reported an onset of his tinnitus "more than" 9 years ago, but he did not provide a more approximate date and he did not reiterate 1992.  Based on the above, the Board finds that the Veteran's assertions as to the onset and continuity of symptomatology of his tinnitus are not credible as they are contradicted by his service treatment records and because there was no evidence of complaints or treatment for tinnitus for more than 8 years after his active service separation.  Caluza, 7 Vet. App. at 506.  Consequently, the Veteran's assertions are not probative and will not be considered here.

The evidence of record was otherwise negative for evidence pertaining to a continuity of tinnitus symptomatology.
To the extent that the Veteran asserts that his current tinnitus is related to his active duty service, the Board finds that the matter of the determination of the origin of tinnitus, where the credible evidence first demonstrates such disorders many years after service with potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are other potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no post-service medical evidence of record that related the Veteran's tinnitus to his active duty service or to any event therein beyond his own assertions, which, as found above, are not competent evidence as to the etiology of his tinnitus.  The only competent etiological opinion of record was that of the November 2005 VA examiner, with January 2012 addendum, which was negative to the Veteran's claim.  The Board finds that the November 2005 VA examiner's opinion and January 2012 addendum to be highly probative. 

Accordingly, service connection for tinnitus is not warranted as the most probative evidence shows that the Veteran's current tinnitus is not related to his active service, to include as due to noise exposure.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In making this determination, the Board acknowledges the Veteran's April 2014 assertions that the November 2005 VA examiner's opinion, with January 2012 addendum, is not adequate for purposes of adjudicating his claim.  Specifically, the Veteran asserts that the VA examiner failed to appropriately account for his high frequency hearing loss in rendering the opinion, especially given his assertion that he was only ever exposed to acoustic trauma during his active duty.  However, contrary to the Veteran's assertions, the examiner acknowledged and discussed the Veteran's high frequency hearing loss in so far as it pertained to tinnitus.  The Veteran's assertion constitutes simple disagreement with the examiner's conclusion, which is not a basis for determining that the examination is inadequate.  The Veteran also asserted that his high frequency hearing loss is worse than is demonstrated by the November 2005 VA examination.  However, it has not been shown that the Veteran's assertions are competent evidence as to the severity of his high frequency hearing loss.  Jandreau, 492 F.3d at 1377.  Further, the Veteran has not submitted or identified additional evidence that shows that his high frequency hearing loss is worse than shown by the November 2005 VA examination.  As such, as determined above, the Board finds that the November 2005 VA examination, with January 2012 addendum, is adequate for purposes of adjudicating the Veteran's claim.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


